                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE




Sensa Verogna,

        Plaintiff,                                          Civil Case No. 1:20-cv-00536-SM

        v.

Twitter, Inc.,

        Defendant.




          TWITTER, INC.’S MOTION FOR LEAVE TO FILE REPLY TO
     PLAINTIFF’S OBJECTION TO MOTION FOR ADMISSION PRO HAC VICE

        Defendant, Twitter, Inc. (“Twitter”), by and through its undersigned counsel, Orr &

Reno, Professional Association, pursuant to Local Rule 7.1(e)(2), moves, for leave to file a reply

to Plaintiff’s Objection to the Motion for Admission Pro Hac Vice [Doc. 12]. As grounds for this

Motion, Twitter states as follows:

        1.       On June 8, 2020, undersigned counsel for Twitter filed a Motion for Admission

Pro Hac Vice [Doc. 9] seeking the pro hac vice admission in this case of Julie E. Schwartz,

Esquire, as co-counsel for Twitter.

        2.       On June 15, 2020, Plaintiff filed his Objection [Doc. 12].

        3.       Twitter believes its brief reply memorandum, attached hereto as Exhibit A, will

assist the Court in determining the issues raised in Plaintiff’s Objection and Plaintiff’s

memorandum of law in support of his objection [Doc. 12; Doc. 12-1] and that it is important that



                                                  1
Twitter have the opportunity to respond to the unfounded accusation that Attorney Schwartz has

engaged in the unauthorized practice of law.

         4.     Twitter, through its undersigned counsel, sought Plaintiff’s concurrence to the

relief sought through this motion, but Plaintiff did not grant such concurrence.

         5.     No memorandum of law is necessary because the relief requested is within the

discretion of the Court.

         WHEREFORE, the Defendant, Twitter, Inc., respectfully requests that this Honorable

Court:

         A.     Enter an order granting Twitter leave to file its reply memorandum, in the form

attached hereto as Exhibit A; and

         B.     Grant such other and further relief as the Court deems just.


                                               Respectfully submitted,

                                               Twitter, Inc.

                                               By its attorneys,


Dated: June 22, 2020                  By:             /s/ Jonathan M. Eck
                                               Jonathan M. Eck, Esq. (NH Bar #17684)
                                               Orr & Reno, Professional Association
                                               45 S. Main Street, P.O. Box 3550
                                               Concord, NH 03302
                                               (603) 223-9100
                                               jeck@orr-reno.com

                                               Julie E. Schwartz, Esq. (motion for pro hac vice
                                               admission pending)
                                               Perkins Coie LLP
                                               3150 Porter Drive
                                               Palo Alto, CA 94304-1212
                                               (650) 838-4490
                                               JSchwartz@perkinscoie.com



                                                  2
                               CERTIFICATE OF SERVICE

       I, Jonathan M. Eck, certify that on this date service of the foregoing document was made
upon the Plaintiff, pro se, via email.


Dated: June 22, 2020                              /s/ Jonathan M. Eck
                                           Jonathan M. Eck, Esq. (NH Bar #17684)




                                              3
